Citation Nr: 9922536	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-29 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The case has since been transferred to the 
jurisdiction of the RO in Louisville, Kentucky.

In his September 1997 substantive appeal, the veteran stated 
that he had been unable to work since December 1996 and that 
he desired a 100 percent disability rating.  The Board 
interprets these statements as a request for a total rating 
based upon individual unemployability due to service-
connected disability.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. The veteran's post-traumatic stress disorder is currently 
manifested by flattened affect, suicidal thoughts, 
anxiety, diminished frequency of panic attacks, no 
cognitive impairment, and social isolation. 

2. Total occupational and social impairment has not been 
demonstrated. 


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim concerning the compensation level assigned service-
connected post-traumatic stress disorder has been placed in 
appellate status by a notice of disagreement taking exception 
to the initial rating award.  Accordingly, the veteran's 
claim with respect to post-traumatic stress disorder must be 
deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has a duty to assist the veteran in the 
development of the facts pertinent to his claim.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  When a veteran submits a well-
grounded claim, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection to the present.  Fenderson, at 127, citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  With 
respect to the post-traumatic stress disorder claim resolved 
in this decision, this obligation was satisfied, to the 
extent possible, by the examination reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

Service connection for post-traumatic stress disorder was 
granted in the July 1997 rating decision on appeal.  At the 
time the RO deemed that a noncompensable evaluation was 
appropriate for the veteran's post-traumatic stress disorder.  
That evaluation was made effective from March 3, 1997.  In a 
January 1999 rating decision, the RO raised the veteran's 
disability evaluation for post-traumatic stress disorder to 
30 percent disabling, effective from March 3, 1997. 

Pertinent medical evidence accrued during this appeal period 
includes a June 1997 VA special psychological evaluation.  
The report from that evaluation deals mainly with the 
validity of a post-traumatic stress disorder diagnosis, but 
also states that upon mental status examination the veteran 
appeared with normal grooming and hygiene; his speech was 
relevant and coherent and he spoke at a normal rate.  There 
was no evidence of psychotic disturbance and his mood was 
mildly depressed.  The examiner specifically found that the 
level of stress associated with the veteran's post-traumatic 
stress disorder was not sufficient to preclude employment.  
The examiner noted that inability to control anger had 
resulted in the veteran's termination of employment with the 
Packaging Corporation of America in 1994, but that the reason 
for termination was not related to post-traumatic stress 
disorder.  Moreover, the examiner noted that the veteran had 
had a long period of stable employment with the Packaging 
Corporation of America (1967-1994) prior to his employment 
termination.  It was also noted his anger dyscontrol and 
tendency to withdraw from others was likely to create 
interpersonal problems and had resulted in a divorce from his 
first wife.  The examiner opined that the veteran's symptoms 
were indicative of mild impairment in social and industrial 
impairment.  The Axis I diagnoses were post-traumatic stress 
disorder and bipolar disorder.  The examiner assigned Global 
Assessment of Functioning (GAF) scores in the range of 61-70.  

The veteran also underwent VA psychiatric examination in July 
1997.  On that occasion, he presented with complaints of 
depression and mania, in addition to a history of a suicide 
attempt.  The veteran appeared groomed and dressed in a 
casual manner.  He demonstrated a depressed affect, speaking 
in a low monotone voice with slow psychomotor activity.  He 
showed adequate remote and recent memory.  He did not 
manifest delusional thinking.  In summarizing his 
conclusions, the VA examiner stated that the veteran suffered 
from two psychiatric disabilities: post-traumatic stress 
disorder and bipolar disorder.  The examiner was of the 
opinion that the post-traumatic stress disorder was mild and 
that the veteran was primarily impaired by his bipolar 
disorder.  He entered Axis I diagnoses of bipolar disorder 
and mild post-traumatic stress disorder.  GAF scores of 
between 60 and 65 were assigned.  

Private and VA treatment records show that the veteran was 
hospitalized in August 1997 on two separate occasions due to 
overdosing on Xanax and alcohol.  

The veteran continued to be followed at a VA outpatient 
clinic for continued poor coping skills following his 
overdoses and concomitant personal crises, during the period 
of August to November 1997.  

He was hospitalized again at the Wade Park VA Medical Center 
in November 1997 for a depressive episode.  

After the private and VA hospitalizations for drug overdoses, 
substance abuse, and a depressive episode, the veteran 
underwent a further VA compensation and pension examination 
in order to differentiate the impairing effects of his post-
traumatic stress disorder versus non-service-connected 
bipolar disorder.  In the report from that August 1998 
examination, the VA examiner reported that he had reviewed 
the veteran's entire claims file.  The examiner highlighted 
the various treatment reports and primary psychiatric 
diagnoses for the veteran from 1994 through the time of the 
August 1998 examination.  Current complaints of the veteran 
included feelings of depression such as lack of energy, 
disinterest in outside activities, and avoidance of social 
contacts.  In addition, the veteran admitted to feelings of 
anxiety manifested by tremulousness and avoidance of social 
contact.  The  examiner noted that the veteran had 
progressively worsened since 1994.  The veteran reported that 
he had discontinued taking his psychiatric medications since 
March of 1998.  Further, the examiner reported that the 
veteran had only been able to achieve three stints of part-
time employment since losing his long-term post-service job 
of 27 years.  The examiner also noted that the veteran had 
become reclusive, only leaving his home for his part-time 
occupation in motel maintenance.  

In addition, the August 1998 report went on to state the 
results of the veteran's mental status examination.  The 
veteran was cooperative and pleasant, but exhibited a 
depressed affect.  His speech was clear and there was no 
evidence of hallucinations, delusions, or any thought 
disorder.  The remainder of the mental status examination was 
negative for abnormality.  However, further clinical signs 
included the veteran's thoughts of suicide, restrained by his 
religious beliefs.  The veteran admitted that his panic 
attacks were less frequent now that he was in a safe 
environment.  He reported no major sleep impairment, 
including lack of nightmares.  Further pertinent symptoms 
included phobic agoraphobic responses to social contacts.  

With regard to the degree of impairment ascribable to post-
traumatic stress disorder versus non-service-connected 
psychiatric symptoms, the examiner noted that it was 
difficult to clinically disassociate a drug induced mood 
disorder, from post-traumatic stress disorder, from bipolar 
illness.  The examiner stated that the veteran's 1994 
diagnosis of bipolar disorder could have also been explained 
by a diagnosis of post-traumatic stress disorder.  Therefore, 
the examiner opined that the veteran's post-traumatic stress 
disorder was the single diagnosis which should be emphasized 
with regard to his overall disability picture.  The examiner 
diagnosed post-traumatic stress disorder, major depressive 
disorder - "?bipolar disorder[,]" and major depressive 
disorder secondary to substance abuse.  The examiner assigned 
a GAF score for service-connected disabilities of 43.  The 
examiner went on to state, however, that in view of the 
veteran's ability to find some employment, his overall GAF 
score would equate to 52.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Rating 
Schedule is applied to the specific evidence contained in the 
veteran's claims file bearing in mind that the ratings 
represent the average impairment in earnings capacity 
resulting from the veteran's original in-service injury and 
its residuals in civil occupations.  38 C.F.R. § 4.1.

The veteran's service-connected post-traumatic stress 
disorder is rated under diagnostic code 9411 of the Rating 
Schedule.  Under the provisions of this diagnostic code, a 30 
percent evaluation is warranted for post-traumatic stress 
disorder when it is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks on no more than a weekly basis, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events); a 50 percent rating is 
required when post-traumatic stress disorder causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory; or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating is in order for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due  to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function  independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

For the reasons outlined below, the Board is of the opinion 
that the clinical evidence shows current disability equating 
to a 70 percent evaluation under the new rating criteria.  
The most recent VA examination yielded a definitive clinical 
opinion that the veteran's primary psychiatric disability is 
post-traumatic stress disorder and that such disability was 
causative of significant social and industrial impairment.  
The opining VA physician assigned a GAF score of 43 for 
service-connected conditions and an overall GAF score of 52.  
Although the Board is unable to ascertain the logic in the 
examiner's decision to assign a higher GAF score for overall 
disability versus service-connected disability, neither score 
precludes the awarding of a 70 percent rating in this case.  
A GAF score within the range 41-50 equates to serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score within the range 
of 51 to 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994); 38 C.F.R. § 4.125 (1998). 

Moreover, during the time between the veteran's June 1997 and 
August 1998 examinations, he was hospitalized on multiple 
occasions for his psychiatric disabilities, including post-
traumatic stress disorder.  Significantly, the 
hospitalizations were prompted by multiple suicide attempts.  
In view of the gravity of the veteran's psychiatric state 
during this period and the subsequent clinical conclusion the 
veteran is primarily disabled by his post-traumatic stress 
disorder, the Board is of the opinion that increased service-
connected psychiatric disability warranting a 70 percent 
evaluation has been demonstrated throughout the appeal period 
beginning on March 3, 1997.

The Board also concludes, however, that a rating in excess of 
70 percent is not warranted at this time.  At last report the 
veteran was still employed, albeit on a part-time basis.  
Moreover, the GAF scores assigned, although indicative of 
moderate to serious social and industrial impairment are not 
indicative of the symptomatology contemplated in a 100 
percent rating under diagnostic code 9411.  The veteran was 
found to communicate adequately upon his latest examination, 
does not demonstrate grossly inappropriate behavior, and has 
not been shown to present a persistent danger of hurting 
himself or others.  He maintains good grooming, and has 
adequate memory.  Further, the veteran reported a decrease in 
the frequency of panic attacks.  Although the veteran is 
plagued by depression and suicidal thoughts, he reported that 
he was restrained from acting on his suicidal thoughts 
because of his religious beliefs.  Moreover, the veteran 
exhibited no cognitive dysfunction which could be deemed 
prohibitive of gainful employment.  

Although the veteran has not been in a long-term employment 
situation since 1994, the examiner apparently was of the 
opinion that the veteran's employment picture had improved, 
as the veteran's recent employment warranted a higher GAF 
score than during the period of overdoses and 
hospitalizations.  Thus, given the veteran continued 
industrial functioning, the Board is of the opinion that the 
veteran's disability more nearly approximate a 70 percent 
rating.

The Board has given due consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath.  In particular, the Board notes that 
the disabilities in question have not been shown to more 
nearly approximate the criteria for the next highest 
available rating.  38 C.F.R. § 4.7. 

Additionally, the RO determined in its January 1999 rating 
decision that the case did not warrant referral to the 
Director of Compensation and Pension benefits for 
consideration of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (1998) for the service-
connected disability at issue.  The Board is required to 
address the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321 only in cases where the issue is 
expressly raised by the claimant or the record before the 
Board contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOGCPREC 6-96.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  



ORDER

Entitlement to a 70 percent initial evaluation for post-
traumatic stress disorder is granted, subject to the 
regulatory criteria governing the award of monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 


